Citation Nr: 1308475	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-32 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's application to reopen a claim for service connection for DDD of the lumbar spine.

In July 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  


FINDINGS OF FACT

1.  In January 2006, the RO denied a claim for service connection for DDD of the lumbar spine.  The Veteran was notified of this decision and apprised of his appellate rights but he did not perfect his appeal.  This is the last final denial as to this issue.

2.  The evidence added to the record since January 2006 is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for DDD of the lumbar spine, is cumulative or redundant of the evidence of record in January 2006, and otherwise does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for DDD of the lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has not been submitted to reopen the claim for service connection for DDD of the lumbar spine.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in February 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO obtained VA treatment records and the Veteran submitted additional statements and private treatment records in support of his claim.  Further, the Veteran was provided a hearing before a Veterans Law Judge, at which time he was specifically advised of the basis of the previous denial in this matter and the evidence that was required to reopen his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was also given an additional 60 days in which to provide additional evidence in support of his claim and failed to provide any additional evidence.  The Board would like to also point out that while the Veteran has alluded to the fact that there may be additional service hospitalization records that have not yet been obtained by VA, the Board's review of the record reveals that all of the Veteran's service treatment records were originally requested in September 2005, and that the service treatment records that were received identify the initial hospital treatment as noted by the Veteran.  Therefore, the Board finds that the Veteran's assertion that there are missing records is speculative in nature and not otherwise supported by the service treatment records that are already of record.  

Finally, the Board concludes that an additional specific VA medical opinion is not needed to consider whether the Veteran has submitted new and material evidence but, rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, a remand for a VA opinion or examination is not warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2012).  

In summary, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to whether new and material evidence has been submitted to reopen a claim for service connection for DDD of the lumbar spine.

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.  In this regard, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Veterans Claims Court clarified that the phrase "raise a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  

Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, service connection for DDD of the lumbar spine was denied by the RO in January 2006.  

The claim was denied in January 2006 on the basis that the evidence of record had not established that the Veteran's DDD of the lumbar spine had been incurred in or caused by military service.  The Veteran did not file a notice of disagreement with this decision within one year from the date of the decision and it therefore became final.  

In January 2009, the Veteran submitted the current claim.  The RO denied the claim in April 2009, finding that new and material evidence had not been submitted to reopen the claim.  He perfected his appeal of the denial and this claim is now before the Board.

After reviewing the record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for DDD of the lumbar spine.  

In this case, the evidence submitted after the January 2006 RO decision consists of the statements and testimony of the Veteran and additional VA and private treatment records dated after November 2003.  

VA examination at the time of the last final denial in January 2006 revealed a diagnosis of DDD of the lumbar spine.  However, the examiner determined that this disorder was not related to the Veteran's active service, finding that despite the record of a back injury in service, separation examination noted that there were no residuals of the injury at the time of discharge and that the DDD in the lumbar spine was merely the result of natural progression.  The examiner further noted that the Veteran had reported receiving serious injuries as a result of a post-service motor vehicle/motorcycle accident, which included back injuries.  Therefore, the RO denied the claim on the basis that the evidence was against a finding that DDD of the lumbar spine was either incurred or caused by the Veteran's active service.  

In this regard, the additional treatment records merely document the continued existence of DDD of the lumbar spine and the Veteran's statements and testimony merely document his already considered assertion that his current DDD of the lumbar spine is related to service.  Thus, the Board finds such evidence to be essentially cumulative of evidence previously of record, that material evidence has not been submitted, and that the reopening of the claim is therefore not warranted.  


ORDER

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for DDD of the lumbar spine, the appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


